People v Chernyaev (2019 NY Slip Op 00299)





People v Chernyaev


2019 NY Slip Op 00299


Decided on January 16, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2016-13202
 (Ind. No. 4587/13)

[*1]The People of the State of New York, respondent,
vMikhail Chernyaev, appellant.


Habboush Law, White Plains, NY (Nussair P. Habboush and Sirotkin Varacalli & Hamra, LLP [Abraham Hamra], of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Ruth E. Ross of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Neil Jon Firetog, J.), rendered November 17, 2016, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention regarding certain comments made by the prosecutor in summation is unpreserved for appellate review, as the defendant failed to object to those comments, request curative instructions, or move for a mistrial (see People v Taylor, 159 AD3d 734, 735; People v Locenitt, 157 AD3d 905, 907; People v Morris, 157 AD3d 827, 828). In any event, his contention is without merit, as the comments were fair comment on the evidence and a fair response to arguments raised by the defense in summation (see People v Mairena, 160 AD3d 986, 988; People v Sukhu, 157 AD3d 973, 974; People v Locenitt, 157 AD3d at 907; People v Reel, 150 AD3d 1028, 1029).
The defendant's contention that he received ineffective assistance of counsel is not reviewable on direct appeal, because it involves matter dehors the record (see People v Johnson, 157 AD3d 817; People v Williams, 149 AD3d 986).
The defendant's remaining contentions are without merit.
RIVERA, J.P., LEVENTHAL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court